       Case 1:19-cv-00120-KPF Document 108 Filed 11/17/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

GENESIS VENTURA,

                             Plaintiff,

                      -v.-                         19 Civ. 120 (KPF)

TRI TIP ROCK CENTER, LLC, JOHN                          ORDER
VARGAS, ASHVIN VENKATASWANY,
TERRY SMITH, and VALERIA RIVERA,

                             Defendants.

KATHERINE POLK FAILLA, District Judge:

      The parties are hereby ORDERED to appear for a telephonic conference

on December 3, 2020, at 12:00 p.m. The dial-in information is as follows: At

12:00 p.m. on December 3, 2020, the parties shall call (888) 363-4749 and

enter access code 5123533. Please note, the conference will not be available

prior to 12:00 p.m.

      SO ORDERED.

Dated: November 17, 2020
       New York, New York

                                             KATHERINE POLK FAILLA
                                            United States District Judge
